Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered November 27, 1989, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a predicate felon, to concurrent terms of imprisonment of from 5 to 10 years and 2 to 4 years, respectively, unanimously affirmed.
At trial, a Port Authority Police Officer testified that, while on plainclothes patrol in the Port Authority terminal on February 20, 1989, he observed defendant lead another individual into a restricted access maintenance room, where defendant held out a clear glassine envelope containing vials, as the two men haggled, in loud voices, over whether the price for "crack” should be $45 or $50. The officer then moved in and arrested defendant. According to the officer, while he was reading defendant his Miranda rights, defendant blurted out, "It is crack — I am selling it to get money.”
Defendant contends that the officer’s testimony was patently incredible. Even if we deem the defendant’s rather startling admission to be incredible, however, the remainder of the officer’s testimony was in itself sufficient to support defendant’s conviction. Certainly the jury was free to accept part of the officer’s testimony even if it rejected other parts as incredible. The question was one of credibility to be determined by the jury (People v Stroman, 83 AD2d 370). Concur — Carro, J. P., Rosenberger, Wallach, Asch and Kassal, JJ.